EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of May 15, 2001 (the "Effective Date"), by and between
Plantronics, Inc., a Delaware corporation (the "Company"), and Joyce Shimizu
(the "Employee"), an employee of the Company.



RECITALS



A. The Employee is currently employed by the Company as President-Mobile
Communications Division.



B. The Company and the Employee desire to enter into an agreement that clarifies
the rights and obligations of the Company and the Employee in the event that the
Employee's employment with the Company is terminated under certain
circumstances.



AGREEMENT



NOW, THEREFORE, the parties hereby agree as follows:



At-Will Employment. The Company and the Employee acknowledge that the Employee's
employment is at will, as defined under applicable law. If the Employee's
employment terminates for any reason, the Employee shall not be entitled to any
payments, benefits, damages, awards or compensation other than as provided by
this Agreement, or as may otherwise be available in accordance with the
Company's established employee plans and policies at the time of termination.



Severance Benefits.



Termination Following Change of Control. Subject to subsection 2(c) below, if,
within the two (2) year period following a "Change of Control" (as defined in
subsection 4(c) below) while the Employee is still an employee of the Company,
the Employee's employment with the Company terminates, then the Employee shall
be entitled to receive severance benefits as follows:



Involuntary Termination; Termination for Certain Reasons

. If the Employee's employment is terminated by the Company other than for
"Cause" (as defined in subsection 4(a) below), or in the event the Employee
terminates employment for "certain reasons" (as defined in subsection 4(b)
below), then, in lieu of any severance or severance-type benefits to which the
Employee may be entitled under any Company plan, policy, program or arrangement,
the Company shall continue to pay the Employee the Employee's then current base
salary for a period of up to six months following such termination (the "Salary
Continuation Period") as severance benefits. If, at the end of such six-month
period, the Employee has not obtained employment with a subsequent employer
after a good faith effort, then the Salary Continuation Period shall be
extended, on a month by month basis, until (i) six months after the expiration
of the initial six-month period, or (ii) the Employee obtains employment with a
subsequent employer, whichever occurs first. During the Salary Continuation
Period (including any extension thereof, as applicable), the Company will
continue to provide whatever medical, disability, life or insurance benefits
were in effect at the time of termination. However, after the date of
termination, the Employee will not be eligible to continue to participate in any
Company-sponsored bonus, profit sharing, deferred compensation or incentive
compensation plan, program or arrangement.





Termination for Cause; Voluntary Termination. If the Company terminates the
Employee's employment for Cause, or if the Employee's employment with the
Company is terminated by the Employee voluntarily (other than for Certain
Reasons), then the Employee shall not be entitled to receive severance or other
benefits under this Agreement or otherwise; provided, however, that in the event
of a termination for Cause as described in subparagraph 4(a)(iv), then the
Employee shall not be entitled to any severance or other benefits under this
Agreement, but shall be entitled to receive severance or other benefits as may
then be established in connection with a termination other than for cause under
the Company's then existing severance and benefits plans and policies at the
time of such termination.



Disability; Death. If the Employee's employment terminates by reason of the
Employee's death or disability, then Company shall pay to the Employee or the
Employee's beneficiary, if applicable, the Employee's base salary as determined
immediately prior to such termination, for a period of twelve (12) months;
provided, however, that the Company's obligation under this subparagraph
2(a)(iii) shall be reduced to the extent of life insurance or disability
benefits, as applicable, payable for the Employee's benefit under any Company
benefit plan or program. If the Employee's employment terminates by reason of
the Employee's disability and the Employee is reemployed by the Company, the
Company's obligation under this subparagraph 2(a)(iii) shall terminate upon such
reemployment.



For purposes of this subsection 2(a), a termination by the Company of the
Employee's employment for any reason shall, except as provided in the next
succeeding sentence, be presumed to be a termination by the Company other than
for Cause. It is the intention of the parties that unless the Employee's
termination is (i) a termination for Cause as described in subparagraph
4(a)(iv), or (ii) the direct result of gross misconduct on the part of the
Employee that is demonstrably willful and knowing and significantly and
materially injurious to the Company, any such termination of the Employee's
employment by the Company will entitle the Employee to the severance benefits
provided under subparagraph 2(a)(i) above.



Termination Apart from a Change of Control. In the event the Employee's
employment is terminated for any reason, either prior to the occurrence of a
Change of Control or after the 24-month period following a Change of Control,
then the Employee shall not be entitled to any severance or benefits under this
Agreement, but may be entitled to receive severance or other benefits under the
terms of the Company's then existing severance and benefit plans and policies at
the time of such termination.



Conditions to Severance. Notwithstanding the foregoing subsection 2(a), the
Company's obligation to pay the Employee severance benefits shall be expressly
conditioned upon the Employee's obligations under Section 3 below. In the event
the Employee violates the provisions of Section 3, the Company shall have no
obligation to pay the Employee the severance benefits described in
subsection 2(a) above.



Covenant Not to Compete or Solicit.



Non-Competition. As an express condition precedent to the Employee's right to
severance benefits under subsection 2(a) above, the Employee agrees that for a
period of two (2) years following the Employee's termination of employment with
the Company for any reason, the Employee will not directly or indirectly engage
in (whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, firm, corporation or business
that engages in or (to the Employee's knowledge, after due inquiry) intends to
engage in a "Restricted Business" (as defined below).



Ownership of (i) no more than one percent (1%) of the outstanding voting stock
of a publicly traded corporation, or (ii) any stock presently owned by the
Employee, shall not constitute a violation of this provision.



Non-Solicitation. As an express condition precedent to the Employee's right to
severance benefits under subsection 2(a) above, the Employee agrees that for a
period of two (2) years following the Employee's termination of employment with
the Company for any reason, the Employee shall not



solicit, encourage, or take any other action which is intended to induce any
other employee of the Company to terminate his or her employment with the
Company, or



interfere in any manner with the contractual or employment relationship between
the Company and any such employee of the Company.



The foregoing shall not prohibit any entity with which the Employee may be
affiliated from hiring a former employee of the Company.



World-wide. The parties acknowledge that the market for the Company's products
is world-wide, and that, in this market, products from any nation compete with
products from all other nations. Accordingly, the parties agree that the
provisions of this Section 3 shall apply to each of the states and counties of
the United States, including each county in California, and to each nation
worldwide.



Severability. The parties intend that the covenants contained in the preceding
paragraphs shall be construed as a series of separate covenants, one for each
county of California, each state of the Union, and each nation. Except for
geographic coverage, each such separate covenant shall be deemed identical in
terms to the covenant contained in the preceding paragraphs. If, in any judicial
proceeding, a court shall refuse to enforce any of the separate covenants (or
any part thereof) deemed included in said paragraphs, then such unenforceable
covenant (or such part) shall be deemed eliminated from this Agreement for the
purpose of those proceedings to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced. In the event that the
provisions of this Section 3 should ever be deemed to exceed the time or
geographic limitations, or the scope of this covenant, permitted by applicable
law, then such provisions shall be reformed to the maximum time or geographic
limitations, as the case may be, permitted by applicable laws.



Certain Definitions. For the purposes of this Agreement, the following terms
have the meanings set forth below.



"Cause" shall mean the Employee's termination only upon:



The Employee's willful failure, after receipt of at least one written warning,
(A) to comply with the Company's policies and practices applicable to the
Company's employees in similar job positions or to the Company's employees
generally or (B) to follow the reasonable instructions of the Employee's
supervisor;



The Employee's engaging in willful misconduct which is demonstrably and
materially injurious to the Company;



The Employee's committing a felony, an act of fraud against, or the
misappropriation of property belonging to the Company;



The Employee's breaching in any material respect the terms of this Agreement or
the Employee Patent, Secrecy and Invention Agreement between the Employee and
the Company.



The determination of whether the Employee's termination is for Cause shall be in
the sole discretion of the Company, whose determination shall be final and
binding on the Employee.



"Certain Reasons" shall mean (i) a reduction by the Company in the Employee's
base salary as in effect immediately prior to such reduction; (ii) a material
reduction by the Company in the kind or level of employee benefits to which the
Employee is entitled immediately prior to such reduction with the result that
the Employee's overall benefits package is significantly reduced; or (iii) the
relocation of the Employee to a facility or a location which increases
Employee's commute by more than 25 miles, without the Employee's express written
consent.



"Change of Control" shall mean the occurrence of any of the following events:



Any "person" (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than Citicorp Venture Capital, Ltd.,
becomes the "beneficial owner" (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing forty percent
(40%) or more of the total voting power represented by the Company's then
outstanding voting securities; or



A change in the composition of the Board of Directors of the Company occurring
within a two-year period, as a result of which fewer than a majority of the
directors are Incumbent Directors. "Incumbent Directors" shall mean directors
who either (A) are directors of the Company as of the date hereof, or (B) are
elected, or nominated for election, to the Board of Directors of the Company
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company);



A merger or consolidation of the Company with any other corporation, other than
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least seventy percent (70%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
the Company's assets; or



Upon the occurrence of any of the following events: (u) the Company commences a
voluntary case under Title XI of the United States Code, as amended (the
"Bankruptcy Code"); (v) an involuntary case is commenced against the Company
under the Bankruptcy Code and relief is ordered against the Company, or the
petition is controverted but is not dismissed within sixty (60) days after the
commencement of the case; (w) a custodian is appointed for, or takes charge of,
all or substantially all of the property of the Company; (x) the Company
commences any other judicial, administrative or other governmental proceeding
under any reorganization, arrangement, readjustment of debt, relief of debtors,
dissolution, insolvency, liquidation or similar law of any jurisdiction (whether
now or hereinafter in effect) relating to the Company, or there is commenced by
the Company any such proceeding which remains undismissed for a period of sixty
(60) days, or the Company is adjudicated insolvent or bankrupt, or the Company
fails to controvert in a timely manner any such case of the Bankruptcy Code or
any such proceeding, or any order of relief or other order proving any such case
or proceeding is entered; (y) the Company by any act or failure to act indicates
its consent to, approval of or acquiescence in any such case or proceeding or
the appointment of any custodian or for it in any substantial part of its
property or suffers any such appointment to continue undischarged or staid for a
period of sixty (60) days; or (z) the Company makes a general assignment for the
benefit of its creditors.



"Restricted Business" shall mean any business that is engaged in or (to the
Employee's knowledge, after due inquiry) preparing to engage in the design,
manufacture, marketing, sale or distribution of telephone headsets, telephone
handsets, or related products, assemblies, subassemblies, components, and the
repair or refurbishment of same.



Employee's Representations. The Employee represents and warrants to the Company
that the Employee is familiar with and approves the covenants not to compete and
not to solicit set forth in Section 3, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.



Successors. The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. The
failure of the Company to obtain such assumption agreement prior to the
effectiveness of any such succession shall entitle the Employee to the benefits
described in subsection 2(a) of this Agreement, subject to the terms and
conditions therein.



General Provisions.



Notices. Any notice, report or other communication required or permitted to be
given hereunder shall be in writing to both parties and shall be deemed given on
the date of delivery, if delivered, or three days after mailing, if mailed
first-class mail, postage prepaid, to the following addresses:



If to the Employee, at the address set forth below the Employee's signature at
the end of this Agreement.



If to the Company:



Plantronics, Inc.
345 Encinal Street
Santa Cruz, CA 95060
Attn: General Counsel



or to such other address as any party hereto may designate by notice given as
herein provided.



Integration. Except with respect to the terms of the Employee's offer letter
dated July 11, 1983 Letter") and except with respect to Company benefit plans of
general application to the Company's employees, this Agreement represents the
entire agreement and understanding between the parties as to the subject matter
hereof and supersedes all prior or contemporaneous agreements, whether written
or oral. In the event of a conflict between the provisions of this Agreement and
the Offer Letter, this Agreement shall control.



Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of California as applied to agreements
made and performed in California by residents of California.



Amendments. This Agreement shall not be changed or modified in whole or in part
except by an instrument in writing signed by each party.



Legal Fees and Expenses. In the event that any dispute or controversy arises
under or in connection with this Agreement, the prevailing party shall be
reimbursed by the other for legal and other expenses reasonably incurred in good
faith by the prevailing party, provided that any such reimbursement obligation
shall not exceed $25,000.



Counterparts. This Agreement may be executed in several counterparts, each of
which shall be an original, but all of which together shall constitute one and
the same agreement.



Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction or interpretation of this Agreement.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



PLANTRONICS, INC.

By: _________________________________
Ken Kannappan
President and Chief Executive Officer

EMPLOYEE

_______________________________________
Joyce Shimizu

